UNITED STATES DISTRICT COURT |
FOR THE DISTRICT OF COLUMBIA OCT 31 2019

Clerk, U.S. District and

PAUL A. FAJANA, Bankruptcy Courts

Plaintiff,
Civil Action No. 19-3160 (UNA)

Vv.

JEFFREY R. HOWARD, et al.,

me ee ee ee ee”

Defendants.

MEMORANDUM OPINION

 

This matter is before the Court on the plaintiff's application to proceed in forma pauperis
and his pro se complaint. The Court grants the application and dismisses the complaint with

prejudice.

The plaintiff brought a civil action in the United States District Court for the District of
Massachusetts. The court dismissed the complaint, see Fajana v. Vance, No. 1:15-ev-13727 (D.
Mass. July 6, 2016) (Memorandum of Decision granting the defendant’s motion to dismiss the
complaint for failure to state a claim upon which relief can be granted), and a three-judge panel
of the United States Court of Appeals for the First Circuit dismissed as untimely plaintiff s
appeal of the district court’s ruling on a post-judgment motion for joinder, see Fajana v. Vance,

No. 19-1148 (1st Cir. Apr. 8, 2019).

According to the plaintiff, United States District Judge Zobel’s ruling “was in. . . stark
violation of the law.” Compl. at 2: see id. at 4, and the Clerk of Court “obstructed justice,” id. at
3, by docketing the defendant’s opposition to the plaintiff's motion for joinder but not docketing
the motion itself, see id. at 3-4. With respect to the appeal, the plaintiff alleged that the First

Circuit erred by failing to consider his incapacitation to excuse his untimely appeal. See id. at 5-
8. The plaintiff has asked this Court to award him monetary damages, to order Judge Zobel to
rule on his motion for joinder and to order the defendants to transfer his prior civil action to this

district court. /d. at 9-10.

It is apparent that all of the plaintiffs claims against Judges Howard, Torruella, Kayatta
and Zobel pertain to actions taken in their judicial capacities. These claims cannot survive
because the judges enjoy absolute immunity from suit. See Mirales v. Waco, 502 U.S. 9 (1991);
Stump vy. Sparkman, 435 U.S. 349, 364 (1978); Pierson v. Ray, 386 U.S. 547, 553-54 (1967); see
also Forrester v. White, 484 U.S. 219, 226-27 (1988) (discussing “purposes served by judicial

immunity from liability in damages”).

The immunity that judges enjoy, see Mirales v. Waco, 502 U.S. 9 (1991), extends to
clerks performing “tasks that are an integral part of the judicial process.” Sindram vy. Suda, 986
F.2d 1459, 1460 (D.C. Cir. 1993); Evans v. Suter, 260 F. App’x 726 (Sth Cir. 2007) (per curiam),
cert. denied, 552 U.S. 1282 (2008). Because it appears that the Clerk of Court’s alleged
wrongful action occurred in the course of the performance of judicial functions, judicial
immunity protects the Clerk from suit. See, e.g., Jones v. U.S. Supreme Court, No. 10-0910,
2010 WL 2363678, at *1 (D.D.C. June 9, 2010) (concluding that court clerks are immune from
suits for damages arising from activities such as the “receipt and processing of a litigant’s
filings”), aff'd, 405 F. App’x 508 (D.C. Cir. 2010), aff'd, 131 S. Ct. 1824 (2011).

An Order consistent is issued separately.

DATE: October ) ) , 2019 Stl. Or

CHRISTOPHER RAOOPER
United States District Judge
